      Case 2:19-cv-04849-GMS Document 43 Filed 09/30/19 Page 1 of 25



 1   Mary O’Grady, 011434                         MARK BRNOVICH
     Jeffrey B. Molinar, 018512                   ATTORNEY GENERAL
 2                                                Brunn (Beau) W. Roysden III, 028698
     William D. Furnish, 028725
 3   Emma Cone-Roddy, 034285                      Rusty D. Crandell, 026224
                                                  2005 North Central Avenue
     OSBORN MALEDON, P.A.                         Phoenix, AZ 85004
 4   2929 North Central Avenue                    (620) 542-3333
 5   21st Floor                                   beau.roysden@azag.gov
     Phoenix, Arizona 85012-2793                  rusty.crandell@azag.gov
 6   (602) 640-9000
     mogrady@omlaw.com
 7
     jmolinar@omlaw.com
 8   wfurnish@omlaw.com
     econe-roddy@omlaw.com
 9
     MARK BRNOVICH
10   ATTORNEY GENERAL
11   Daniel Bergin, 012057
     15 South 15th Avenue
12   Phoenix, AZ 85007
     daniel.bergin@azag.gov
13
14   Attorneys for Defendants
15                     IN THE UNITED STATES DISTRICT COURT
16                          FOR THE DISTRICT OF ARIZONA
17    CDK Global, LLC, a limited liability   No. 2:19-cv-04849-GMS
      company, and The Reynolds and Reynolds
18    Company, a corporation,
19                        Plaintiffs,              DEFENDANTS’ RESPONSE TO
                                                   PLAINTIFFS’ MOTION FOR
20    vs.                                          PRELIMINARY INJUNCTION
21    Mark Brnovich, Attorney General of the
      State of Arizona, and John S. Halikowski,    (Oral Argument Requested)
22    Director of the Arizona Department of
      Transportation,
23
                          Defendants.
24
25
26
27
28
         Case 2:19-cv-04849-GMS Document 43 Filed 09/30/19 Page 2 of 25



 1           Mark Brnovich, Attorney General of the State of Arizona, and John Halikowski,
 2   Director of the Arizona Department of Transportation (collectively, the “State
 3   Defendants”) hereby respond in opposition to the Motion for Preliminary Injunction
 4   filed by Plaintiffs CDK Global, LLC (“CDK”) and The Reynolds and Reynolds
 5   Company (“Reynolds”).
 6           Plaintiffs’ Motion falls far short of the standard required to enjoin enforcement
 7   of Arizona’s recently enacted legislation governing the use and exchange of data
 8   belonging to the state’s automobile dealers (the “Dealer Data Security Law” or the
 9   “Law”). As explained in the State Defendants’ Motion to Dismiss, Plaintiffs’ claims
10   fail as a matter of law, and supporting evidence confirms that they cannot succeed on
11   the merits of those claims. Nor can Plaintiffs establish any concrete, let alone
12   irreparable, harm from implementation of the Law; expert testimony shows that the
13   access and integration allowed by the Law do not increase the risk of harm to Plaintiffs’
14   systems or disclosure of protected dealer data. Finally, any inconvenience experienced
15   by Plaintiffs is far outweighed by the equities in permitting dealers greater access to
16   their own data and the public’s right to the consumer protections reinforced by the Law.
17   I.      KEY FACTUAL AND STATUTORY BACKGROUND.
18           The Dealer Data Security Law governs the use of and access to data that dealers
19   generate and gather in their operations, including information from consumers,
20   manufacturers, financial institutions, and others involved in the sales and service of
21   automobiles. To store and manage the vast and varied amounts of data, dealers license
22   computer systems known as dealer management systems (“DMSs”). CDK and
23   Reynolds produce and license DMSs and together control more than 70 percent of the
24   DMS market based on the number of dealers using their products. See Declaration of
25   Allan Stejskal (“Stejskal Dec.”) ¶ 17.1 CDK and Reynolds are being investigated by
26
27   1
      The State Defendants incorporate by reference the declarations supporting Intervenor-
     Defendant Arizona Automobile Dealers Association’s concurrently filed Response to
28   Motion for Preliminary Injunction.
                                                  1
      Case 2:19-cv-04849-GMS Document 43 Filed 09/30/19 Page 3 of 25



 1   several governmental authorities for anti-competitive practices. See Declaration of
 2   Alan Andreu (“Andreu Dec.”) ¶ 6.
 3          While CDK and Reynolds own certain intellectual property and proprietary data
 4   within their DMS hardware and software, they do not own the data that the dealers
 5   enter and store in the DMS, as they have admitted. See Compl. ¶¶ 42, 46; Stejskal Dec.
 6   ¶ 28. CDK and Reynolds nevertheless have required dealers to obtain their permission
 7   before any third party may access the dealer’s own data stored on the DMS. See
 8   Compl. ¶¶ 85, 87, 90. CDK and Reynolds also have required third parties to enter into
 9   agreements with them and pay fees to access this dealer data. Id. ¶¶ 97-99, 105.
10          Consumer data is incredibly valuable; it has been called the “[t]he world’s most
11   valuable resource.” Stejskal Dec. ¶ 42. In the automobile industry, consumers provide
12   data – including demographic information, addresses, purchase history, and financing
13   figures – to dealers in the course of the sales or service of their vehicles. Declaration of
14   Peter Swire (“Swire Dec.”) ¶ 10. Consumers “entrust a dealer with their business and
15   their personal information,” leaving the dealer responsible to “safeguard[] the
16   consumer’s data.” Id. ¶ 27. In contrast, consumers are likely unaware that CDK and
17   Reynolds even exist and have no knowledge regarding Plaintiffs’ role or ability to
18   access or use consumer data. See id. ¶ 29.
19          Because dealers’ core competence is selling and servicing cars, and not the
20   various ancillary functions such as financing, marketing, or customer relations, dealers
21   have to share the data that they collect with various third-party software vendors. See
22   Stejskal Dec. ¶¶ 24-25. The vendors utilize the dealers’ data and require efficient and
23   reliable access to it for the software to function properly. See id. ¶ 26. As a result,
24   dealers routinely rely on third-party “integrators,” which serve as intermediaries and
25   facilitate secure access to dealer data and transmittal of that data to dealers’ chosen
26   vendors. See id. ¶ 30. In light of this need to share highly valuable, private consumer
27   data, Arizona (like several other states) enacted legislation to ensure appropriate access
28   and protections.

                                                  2
      Case 2:19-cv-04849-GMS Document 43 Filed 09/30/19 Page 4 of 25



 1          The Federal Trade Commission (“FTC”) is the central federal regulatory
 2   authority for protecting consumer data privacy. See Swire Dec. ¶ 25. The FTC
 3   recommends placing control over consumer data with “first parties” – the “companies
 4   with whom a consumer chooses to do business” – rather than “third parties” with whom
 5   consumers rarely know the data is being shared. Id. ¶ 26. And the FTC holds such first
 6   parties, rather than third parties, responsible for safeguarding the consumer’s data, in
 7   line with the consumers’ reasonable expectations. See id. ¶ 28. The FTC has identified
 8   five core principles that set the global standard for privacy and data security when
 9   sharing consumer data: “(1) notice; (2) choice; (3) access; (4) security; and (5)
10   enforcement.” Id. ¶¶ 39-40. Here, the dealers are the first parties, and DMS providers
11   such as Plaintiffs are the third parties.
12          In March 2019, the Arizona Legislature unanimously passed the Dealer Data
13   Security Law, which is codified at A.R.S. sections 28-4651 to 28-4655. The Law’s
14   sponsor identified it as a cybersecurity measure to protect consumers. Compl. ¶ 126.
15   After Arizona Governor Doug Ducey signed it into law in April 2019, it became
16   effective on August 27, 2019.
17          The Law broadly defines the “[p]rotected dealer data” that it regulates: (a)
18   “[p]ersonal, financial or other data relating to a consumer that a consumer provides to a
19   dealer or that a dealer otherwise obtains and that is stored in the dealer’s [DMS]”; (b)
20   [m]otor vehicle diagnostic data” to the extent “necessary to fulfill a dealer’s obligation
21   to provide warranty, repair or service work to its customers”; and (c) “[o]ther data that
22   relates to a dealer’s business operations in the dealer’s [DMS]” A.R.S. § 28-4651(7).
23   The Law defines a “[d]ealer data system” as a “software, hardware or firmware system
24   that is owned, leased or licensed by a dealer . . . and that stores or provides access to
25   protected dealer data.” A.R.S. § 28-4651(3). This definition includes Plaintiffs’ DMSs,
26   but also website providers, customer relationship management providers, and other
27   software vendors. None of these providers or software vendors, or for that matter other
28   DMS providers, has sued.

                                                  3
      Case 2:19-cv-04849-GMS Document 43 Filed 09/30/19 Page 5 of 25



 1          Prior to the enactment of the Dealer Data Security Law, dealers (unlike
 2   Plaintiffs) have been subject to numerous federal regulations on how they use consumer
 3   information, including rules that require them to provide sufficient notice to consumers
 4   regarding the ways that their data will be used. See, e.g., 16 C.F.R. § 313 (FTC
 5   Financial Privacy Rule); 16 C.F.R. § 314 (FTC Safeguards Rule). The Dealer Data
 6   Security Law supports and supplements federal law by providing additional safeguards
 7   to keep consumer information confidential and to limit its use. Among such provisions
 8   are those limiting a third-party’s or manufacturer’s ability to “[a]ccess, share, sell, copy,
 9   use or transmit protected dealer data” without dealer consent, A.R.S. §§ 28-4653(A)(1),
10   (D); prohibiting actions that limit a dealer’s ability to protect that data, A.R.S. § 28-
11   4653(A)(3); barring the use of protected dealer data in ways that exceed the consent the
12   consumer provides to the dealer, A.R.S. § 28-4654(B)(1); requiring the deletion of
13   protected dealer data after the termination of an agreement with the dealer, A.R.S. § 28-
14   4654(B)(3)(b); ensuring that dealers may audit access to and use of protected dealer
15   data held by DMS providers, A.R.S. §§ 28-4654(B)(4)-(5); and clarifying that the
16   Dealer Data Security Law does not authorize use of consumer data in a manner
17   inconsistent with a dealer’s agreement with a consumer or the purposes for which the
18   consumer provided the data, A.R.S. § 28-4655(2).
19          The Dealer Data Security Law ensures that dealers retain control over their own
20   data, restricting the actions that DMS providers and other third parties may take to
21   control such data. Under the statute, third parties may not engage in any act of “[c]yber
22   ransom,” meaning the actual, attempted, or threatened encryption, restriction, or
23   prohibition of a dealer’s or integrator’s “access to protected dealer data for monetary
24   gain.” A.R.S. §§ 28-4653(A)(2), 28-4651(2). Nor may a third party “prohibit or limit a
25   dealer’s ability to protect, store, copy, share or use protected dealer data,” including by
26   imposing fees or restrictions on accessing or sharing protected dealer data. A.R.S.
27   § 28-4653(A)(3).
28          The Law further addresses any attempts by DMS providers to limit dealers’

                                                   4
      Case 2:19-cv-04849-GMS Document 43 Filed 09/30/19 Page 6 of 25



 1   options for third-party integration. It defines an “integrator” as “a third party with
 2   whom a dealer enters into a contractual relationship to perform a specific function for a
 3   dealer that allows the third party to access protected dealer data or to write data to a
 4   dealer data system, or both, to carry out the specified function.” A.R.S. § 28-4651(1).
 5   Because integrators serve a critical function by facilitating the extraction of data from a
 6   DMS and its transmittal in a usable format to particular vendors, the Law ensures that
 7   DMS providers allow third-party access as long as sufficient security standards are in
 8   place.
 9            Under the Dealer Data Security Law, DMS providers no longer may
10   “[p]rohibit[] a third party that has satisfied or is compliant with the [STAR] standards”
11   – the “current, applicable security standards published by the standards for technology
12   in automotive retail” – “or other generally accepted standards that are at least as
13   comprehensive as the [STAR] standards and that the dealer has identified as one of its
14   authorized integrators from integrating into the dealer’s [DMS] or plac[e] an
15   unreasonable restriction on integration . . . .” A.R.S. §§ 28-4653(A)(3)(b), 28-4651(9).
16   The requirement to meet or exceed the STAR standards ensures adequate data privacy
17   and appropriately minimizes the risks of unauthorized access to a DMS system. See
18   Declaration of Hoyt Kesterson (“Kesterson Dec.”) ¶¶ 35-40.
19            Unreasonable restrictions include unreasonable limitations on the scope of
20   information shared with integrators, requiring unreasonable access to the accessing
21   party’s sensitive or confidential information, prohibiting a dealer’s ability to store and
22   copy its own protected dealer data, and allowing access to protected dealer data without
23   dealer consent. See A.R.S. § 28-4653(A)(3)(b). The Law makes clear that it “does not
24   prevent a dealer, manufacturer or third party from discharging its obligations . . . under
25   federal, state or local law to protect and secure protected dealer data or . . . otherwise
26   limit those responsibilities.” A.R.S. § 28-4653(C).
27            The Dealer Data Security Law ensures that dealers retain control over their data,
28   while emphasizing data security. The statute requires DMS providers to “[a]dopt and

                                                   5
      Case 2:19-cv-04849-GMS Document 43 Filed 09/30/19 Page 7 of 25



 1   make available a standardized framework for the exchange, integration and sharing of
 2   data from [a DMS]” that is compatible with STAR standards and “[p]rovide access to
 3   open application programming interfaces to authorized integrators.” A.R.S. § 28-
 4   4654(A). The use of application programming interfaces (“APIs”) would allow DMS
 5   providers to provide access to data without allowing a third party to access, interface
 6   with, or jeopardize their intellectual property or create a risk of breach or disruption of
 7   the system. See Kesterson Dec. ¶¶ 12-13. These sorts of APIs are used by other DMS
 8   providers without providing access to their proprietary software or creating data risks.
 9   See Andreu Dec. ¶¶ 12-15.
10          That section also makes clear that a DMS provider may only use data to the
11   extent permitted in the DMS provider’s agreement with the dealer, must permit dealer
12   termination of such agreement, and “must work to ensure a secure transition of all
13   protected dealer data to a successor dealer data vendor or authorized integrator” upon
14   termination. A.R.S. §§ 28-4654(B)(1)-(3). As expert testimony illustrates, this means
15   that DMS providers may comply with the Dealer Data Security Law without harming
16   the integrity, confidentiality, or performance of their DMS systems. See Kesterson
17   Dec. ¶ 7.
18          The Law thus implements the core principles set out by the FTC to best protect
19   consumer data. It implements notice and choice by requiring that data is under the
20   control of the dealer and can be sent to a third party, such as Plaintiffs, only with “prior
21   express written consent” of the dealer, consistent with other regulatory regimes. A.R.S.
22   § 28-4653(B); see also Swire Dec. ¶¶ 52-54. It further implements the access principle
23   by preventing Plaintiffs from restricting or overcharging dealers in the use or sharing of
24   consumer data. See Swire Dec. ¶¶ 56-59. And it implements the enforcement principle
25   by empowering the attorney general to prosecute anyone who violates the Law. See id.
26   ¶¶ 73-74. But most importantly, the Dealer Data Security Law implements security
27   protocols and ensures that consumer information is protected in a manner consistent
28   with best practices in data security. See id. ¶ 60.

                                                  6
         Case 2:19-cv-04849-GMS Document 43 Filed 09/30/19 Page 8 of 25



 1   II.     ARGUMENT.
 2           Plaintiffs are not entitled to injunctive relief because they cannot demonstrate (a)
 3   likely success on the merits, (b) irreparable harm, (c) that the balance of equities favors
 4   an injunction, and (d) that the requested relief is in the public interest. See Rodriguez v.
 5   Robbins, 715 F.3d 1127, 1133 (9th Cir. 2013). “The Supreme Court has emphasized
 6   that preliminary injunctions are an ‘extraordinary remedy never awarded as of right.’”
 7   Garcia v. Google, Inc., 786 F. 3d 733, 740 (9th Cir. 2015) (citation omitted). “The
 8   burden of persuasion is on the movant, who must make a clear showing that each of the
 9   four prongs is satisfied.” Planned Parenthood Ariz., Inc. v. Betlach, 899 F. Supp. 2d
10   868, 876 (D. Ariz. 2012) (citation omitted).
11           A.     Plaintiffs Will Not Succeed on the Merits.
12                  1.     Plaintiffs’ Preemption Arguments Fail.
13           For the reasons stated in the Opposition to Plaintiffs’ Motion for Preliminary
14   Injunction filed by the Arizona Automobile Dealers Association, in which the State
15   Defendants join, Plaintiffs’ preemption claims cannot succeed on the merits.
16                  2.     Plaintiffs’ Constitutional Arguments Fail.2
17                  a.     Plaintiffs’ claims fail because they are not ripe.
18           The “essential goal of ripeness jurisprudence” is to “help[] federal courts avoid
19   entanglement in abstract disputes which would be better defined and more easily
20   resolved with a more complete and concrete factual record.” Guatay Christian
21   Fellowship v. Cty. of San Diego, 670 F.3d 957, 977 (9th Cir. 2011). As set out in the
22   State Defendants’ Motion to Dismiss, Plaintiffs’ constitutional claims are not ripe
23   because they make no attempt to show, as they must, “a genuine threat of imminent
24   prosecution under the challenged statute to establish a justiciable case or controversy.”
25   Wash. Mercantile Ass’n v. Williams, 733 F.2d 687, 688 (9th Cir. 1984).
26           To establish a genuine threat, courts evaluate “1) ‘whether the plaintiffs have
27
     2
      Plaintiffs do not move for a preliminary injunction on their Commerce Clause claim,
28   and the State Defendants do not address that issue here.
                                                    7
      Case 2:19-cv-04849-GMS Document 43 Filed 09/30/19 Page 9 of 25



 1   articulated a ‘concrete plan’ to violate the law in question,’ (2) ‘whether the prosecuting
 2   authorities have communicated a specific warning or threat to initiate proceedings,’ and
 3   (3) ‘the history of past prosecution or enforcement under the challenged statute.’” Cal.
 4   Pro-Life Council, Inc. v. Getman, 328 F.3d 1088, 1094 (9th Cir. 2003) (citation
 5   omitted). Here, Plaintiffs do not allege that they plan to take acts that violate the Dealer
 6   Data Security Law. At most, they allege that as DMS providers they are subject to the
 7   statute, but being subject to a statute is insufficient to confer standing, particularly when
 8   a statute requires a private party “to do something.” Carrico v. City and Cty. of San
 9   Francisco, 656 F.3d 1002, 1007 (9th Cir. 2011). While plaintiffs allege that they do not
10   know whether certain activities fall within the Dealer Data Security Law (Compl.
11   ¶ 224), they do not allege that they actually plan to do any of those activities. Nor do
12   Plaintiffs allege that any Defendant has communicated a specific warning or threat to
13   prosecute them or that there is a history of past prosecution under the Law.
14          While there are some exceptions to this rule, courts do not adjudicate disputes
15   when further factual development would “significantly advance [the Court’s] ability to
16   deal with the legal issues presented.” Nat’l Park Hosp. Ass’n v. Dep’t of Interior, 538
17   U.S. 803, 812 (2003) (holding matter not ripe for judicial review) (citation omitted); see
18   also Easyriders Freedom F.I.G.H.T. v. Hannigan, 92 F.3d 1486, 1495 (9th Cir. 1996)
19   (holding that “possible vague application of the law to the individual plaintiffs” is not
20   ripe for adjudication if “there are insufficient facts to determine the vagueness of a law
21   as applied”). Plaintiffs’ complaints that they might not be adequately compensated
22   under the statute, that disputes might arise between what dealers believe they are
23   entitled to under the Law and what they believe they are entitled to under contract, and
24   that the Law might be enforced against them present precisely such a situation. The
25   Court need not and should not delve into hypothetical factual questions and
26   hypothetical legal interpretations of how Arizona courts might apply the Law when
27   there is no specific threat of enforcement alleged. These questions can and should wait
28   until an actual dispute over a specific contract arises.

                                                   8
     Case 2:19-cv-04849-GMS Document 43 Filed 09/30/19 Page 10 of 25



 1                 b.     As set out in Defendants’ Motions to Dismiss, all of Plaintiffs
                          constitutional claims fail.
 2
 3          Plaintiffs did not bring as-applied challenges to the Dealer Data Security Law.
 4   Rather, they brought facial challenges. See Compl. at 59-60, ¶¶ F-J. Facial challenges
 5   are “disfavored” because they (1) “raise the risk of premature interpretation of statutes
 6   on the basis of factually barebone records,” (2) “run contrary to the fundamental
 7   principle of judicial restraint,” and (3) “threaten to short circuit the democratic process
 8   by preventing laws embodying the will of the people from being implemented in a
 9   manner consistent with the Constitution.” Wash. State Grange v. Wash. State
10   Republican Party, 552 U.S. 442, 450-51 (2008) (internal citations and quotation marks
11   omitted).
12          To succeed on a facial challenge, Plaintiffs must be able to show that “no set of
13   circumstances exists under which the Act would be valid.” Puente Arizona v. Arpaio,
14   821 F.3d 1098, 1104 (9th Cir. 2016) (quoting United States v. Salerno, 481 U.S. 739.
15   746 (1987)). This is a “high bar” that Plaintiffs “must overcome” before a court can
16   strike down the Dealer Data Security Law on a facial challenge. Id.
17                 1.     Plaintiffs are unlikely to succeed on their Contract Clause claims.
18          “The Constitution protects freedom of contract only by limiting the states’ power
19   to modify or affect contracts already formed.” McCarthy v. Mayo, 827 F.2d 1310, 1315
20   (9th Cir. 1987) (citing U.S. Const. art. 1, § 10, cl. 1.) Because of this, “a contract
21   cannot be impaired, within the meaning of [the Contract Clause] by a statute enacted
22   prior to the making of the contract.” Reding v. Texaco, Inc., 598 F.2d 513, 519 (9th
23   Cir. 1979). Thus, Plaintiffs are unlikely to succeed on their Contract Clause claim
24   because they cannot show an impairment of future contracts, where as a matter of law
25   there can be no impairment.3 Because Plaintiffs cannot meet this threshold showing
26
27   3
      Moreover, even for Plaintiffs’ existing contracts (to which they merely site a generic
     version as an example), there will be “some cases, e.g., those where the contract is
28

                                                   9
     Case 2:19-cv-04849-GMS Document 43 Filed 09/30/19 Page 11 of 25



 1   that there are no circumstances where the Law would be constitutional, the Court need
 2   not address their arguments that the Contract Clause has been violated at all.
 3          Even assuming that such a facial challenge under the Contract Clause is
 4   permissible, Plaintiffs’ arguments are without merit. The Contract Clause states that
 5   “[n]o State shall . . . pass any . . . Law impairing the Obligation of Contracts.” U.S.
 6   Const. art. I, § 10, cl. 1. While “the language of the Contract Clause is facially
 7   absolute,” the Supreme Court has recognized that the Clause “must be accommodated
 8   to the inherent police power of the State to safeguard the vital interests of its people.”
 9   Energy Reserves Grp, Inc. v. Kansas Power & Light Co., 459 U.S. 400, 410 (1983)
10   (citation and internal quotation marks omitted). Thus, a law only creates a
11   constitutional concern if there is a “substantial impairment” of the contract and the law
12   fails to reasonably serve a “significant and legitimate public purpose.” Id. at 411-12.
13   “Courts generally defer to the judgment of state legislatures as to both necessity and
14   reasonableness so long as the state itself is not a contracting party.” Lazar v. Kroncke,
15   862 F.3d 1186, 1199 (9th Cir. 2017). Thus, when the contract is between two private
16   entities, the assessment is akin to rational basis review.
17          Plaintiffs argue (at 15) that a substantial impairment exists because their
18   contracts “expressly limit access to their DMSs and provide that a dealer must obtain
19   approval before allowing a third party to access, use, or modify the system.” They also
20   argue (at 16) that the Dealer Data Security Law impairs their “ability to comply with
21   their contractual data-security obligations,” citing the FTC’s Safeguards Rule.
22   Plaintiffs claim the Law thus “eviscerates” their contractual bargain. They are incorrect
23   for several reasons.
24          First, Plaintiffs are simply wrong about how the Law functions. The Law does
25   not allow third parties to “access, use, or modify” their DMSs, but rather to “protect,
26
27   about to expire by its terms, [that] the impairment caused by the law will be slight” and
     thus constitutionally permissible. Sanitation and Recycling Indus. v. City of New York,
28   107 F.3d 985, 994 (2d Cir. 1997).
                                                  10
     Case 2:19-cv-04849-GMS Document 43 Filed 09/30/19 Page 12 of 25



 1   store, copy, share or use protected dealer data.” A.R.S. § 28-4653(A)(3). While this
 2   permission includes a dealer’s right to allow an “authorized integrator” to “access[] or
 3   shar[e] protected dealer data,” to “writ[e] data to a dealer data system,” and to allow an
 4   authorized integrator “that has satisfied or is compliant with the [STAR] standards or
 5   other generally accepted standards” to “integrat[e] into the dealer’s dealer data system,”
 6   none of it requires Plaintiffs to allow third parties direct access to the DMSs
 7   themselves. A.R.S. §§ 28-4653(A)(3)(a)-(b). See also Andreu Dec. ¶ 12-15.
 8   Moreover, Plaintiffs ignore that integrators that are not compliant with the required
 9   security standards are not allowed access. The Law expressly allows Plaintiffs to
10   comply by “[p]rovid[ing] access to open application programming interfaces to
11   authorized integrators,” rather than access to the DMS itself. Id. § 28-4654(A)(2).
12   Thus, far from “eviscerating” Plaintiffs’ contractual right to control access to their
13   DMSs, the Dealer Data Security Law simply requires them not to stand in the way of
14   ensuring dealers have a “cost effective and efficient mechanism” for making their own
15   data accessible – data the Plaintiffs concede belongs to the dealers. Stejskal Dec. ¶¶ 28,
16   55.
17          Significantly, the Law also does not require Plaintiffs to eliminate or reduce any
18   security for their systems. See Kesterson Dec. ¶¶ 22, 35. It does not allow them to
19   “encrypt, restrict, or prohibit” a dealer’s or authorized integrator’s access to the dealer’s
20   data or threaten to do so, but this limitation does not prevent them from implementing
21   or maintaining appropriate safeguards, as Plaintiffs argue (at 16). A.R.S. §§ 28-
22   4651(2), 28-4653(A)(2). Indeed, the Law further allows a DMS provider to reject
23   integration if the integrator does not comply with “generally accepted standards” for
24   cybersecurity. A.R.S. § 28-4653(A)(3)(b). These generally accepted security standards
25   do not prevent Plaintiffs from complying with any contractual duties.
26          Rather, the APIs authorized by the Law are regularly used “as a way of
27   providing access to data in a secure manner without compromising the underlying
28   database.” See Kesterson Dec. ¶ 14. And the STAR standards adopted by the Law as

                                                  11
     Case 2:19-cv-04849-GMS Document 43 Filed 09/30/19 Page 13 of 25



 1   the paradigmatic, “generally accepted standard[]” for cybersecurity include, among
 2   other requirements, that “all entities be authenticated and actions constrained to the data
 3   they are authorized to access.” Id. ¶ 40. Thus, if APIs are correctly implemented, they
 4   “will not increase the risk of data breach.” Id.
 5          Second, even if Plaintiffs were correct that the Dealer Data Security Law
 6   impairs their contracts, they could not show that any impairment was substantial. An
 7   impairment is only substantial if it “deprives a private party of an important right,
 8   thwarts the performance of an essential term, defeats the expectations of the parties, or
 9   alters a financial term.” S. Cal. Gas Co. v. City of Santa Ana, 336 F.3d 885, 890 (9th
10   Cir.2003) (internal citations omitted). A DMS is simply a software application that
11   stores data that the dealers license from Plaintiffs for a fee, under the mutual
12   expectation that dealers will integrate the DMS with other software provided by other
13   vendors. See Stejskal Dec. ¶¶ 15, 24-26 (because core DMS application “does not fully
14   satisfy the technology needs of a dealership,” dealers have to use several other vendors
15   in addition to the DMS that are “reliant on a core set of dealer data” stored in the
16   DMS”); Swire Dec. ¶¶ 11-13. A slight change in the approval process for the dealers’
17   other software partners does not affect any important rights or essential terms, defeat
18   the expectations of the parties, or alter a financial term.
19          Yet even if Plaintiffs could show a substantial impairment, their Contract Clause
20   claim would still fail because the Dealer Data Security Law serves a legitimate and
21   significant public interest in the statute related to legitimate areas of local concern –
22   namely as a “cybersecurity measure to protect consumers.” See Compl. ¶ 126.
23   Plaintiffs suggest (at 17), without support from any affidavit or other evidence, that the
24   Law will not serve this purpose and instead “simply confers valuable benefits on
25   dealers and their designees.” This Court, however, should “defer[s] to the judgment of
26   state legislatures as to both necessity and reasonableness so long as the state itself is not
27   a contracting party.” Lazar, 862 F.3d at 1199. Unlike DMS providers such as
28   Plaintiffs, dealers comprise a heavily regulated industry that must, and does, take great

                                                  12
     Case 2:19-cv-04849-GMS Document 43 Filed 09/30/19 Page 14 of 25



 1   care to protect the consumer data that it collects. See Stejskal Dec. ¶ 49. Plaintiffs, in
 2   contrast, have been using their dominant market position to seize control of and
 3   monetize consumer data. See id. ¶¶ 42-46.
 4          By placing control of consumer data in the hands of the dealers (whom the
 5   consumers actually choose to do business with and trust) rather than the DMS providers
 6   (about whom the consumers likely do not know), the Dealer Data Security Law aligns
 7   with best practices in protecting consumer privacy. See Swire. Dec. ¶ 25-30. Arizona’s
 8   legislature has a clear public purpose in pushing these generally accepted consumer
 9   data privacy standards onto the car dealer industry, and placing limits on Plaintiffs’
10   ability to abuse their market position to monetize the private data of unwitting
11   consumers. Courts routinely dismiss Contract Clause claims where, as here, the
12   legislature had a legitimate objective in enacting the regulation at issue.4
13          Finally, Plaintiffs (at 17 n.9) insinuate that the Dealer Data Security Law was
14   part of some corrupt bargain because the Intervenor-Defendant is the top donor to the
15   law’s sponsor, contributing $5,500. The Court should disregard this untoward,
16   baseless, and unsupported accusation regarding the Law, which passed the Arizona
17   legislature unanimously.
18                 2.     Plaintiffs are unlikely to succeed on their due process claims.
19          Plaintiffs next argue (at 18-21) that the Law is unconstitutionally vague under
20   the Due Process Clause. This claim fails as a matter of law. Statutes need not spell out
21   their terms to “mathematical certainty” to be constitutionally permissible. Grayned v.
22   City of Rockford, 408 U.S. 104, 110 (1972) (lawmakers are “[c]ondemned to the use of
23   words”). Rather, due process merely requires that laws “give the person of ordinary
24   intelligence a reasonable opportunity to know what is prohibited” and “provide explicit
25   standards for those who apply them.” Id. at 108-09.
26
27
     4
      See, e.g., Golden Rule Ins. Co. v. Stephens, 912 F. Supp. 261, 268 (E.D. Ky. 1995);
28   Easthampton Sav. Bank v. City of Springfield, 874 F. Supp. 2d 25, 32 (D. Mass. 2012).
                                                 13
     Case 2:19-cv-04849-GMS Document 43 Filed 09/30/19 Page 15 of 25



 1          Plaintiffs cannot facially challenge the Dealer Data Security Law as
 2   constitutionally vague and a violation of due process. Rather, as the Ninth Circuit has
 3   explained, “[v]agueness challenges to statutes not threatening First Amendment
 4   interests are examined in light of the facts of the case at hand; the statute is judged on
 5   an as-applied basis.” Maynard v. Cartwright, 486 U.S. 356, 361 (1988).5 And here,
 6   because the Dealer Data Security Law has yet to be enforced, there has been no
 7   “application” of the Law at all and an as-applied challenge is impossible. See Hoye v.
 8   City of Oakland, 653 F.3d 835, 859 (9th Cir. 2011) (declining to rule on as-applied
 9   challenge “that would require us to speculate as to prospective facts”).
10          Plaintiffs object to terms that have specific definitions and give clear notice of
11   their meanings, such as “[f]ee” (defined at A.R.S. § 28-4651(5)) and “dealer data”
12   (defined at id. § 28-4651(7)). They also object (at 9) to the statute’s use of the term
13   “unreasonable restrictions,” although courts have routinely made clear that the terms
14   “unreasonable” and “reasonable” are not vague as a matter of law. See, e.g., Am. Coal
15   Co. v. Fed. Mine Safety & Health Review Comm’n, 796 F.3d 18, 28 (D.C. Cir. 2015)
16   (interpretation of mine safety regulation to cover material that “reasonably” might
17   ignite not unconstitutionally vague); U.S. Telecom Ass’n v. Fed. Commc’ns Comm’n,
18   825 F.3d 674, 734-739 (D.C. Cir. 2016) (regulation prohibiting conduct that
19   “unreasonably interfere[s] with or unreasonably disadvantage[s]” consumer internet
20   access not unconstitutionally vague) (citation omitted).
21          Similarly, Plaintiffs’ contentions that it is unclear whether “hosting encrypted
22   data for a fee” is prohibited “cyber-ransom” and whether they are required to “facilitate
23   or prevent one dealer from accessing another dealer’s data” are insufficient to state a
24   constitutional violation. A reasonably intelligent person would not read the statute in
25   those ways. The cyber ransom definition is directed at encrypting a “dealer’s . . . access
26
27   5
      While Plaintiffs do bring a First Amendment compelled-speech challenge, it is
     separate and distinct from their vagueness challenge. They do not argue that they are
28   unclear about what “speech” is compelled.
                                                  14
     Case 2:19-cv-04849-GMS Document 43 Filed 09/30/19 Page 16 of 25



 1   to protected dealer data for monetary gain,” not encrypting data at a dealer’s request.
 2   A.R.S. § 28-4651(2). Moreover, the “[p]rotected dealer data” the statute references is
 3   not some other dealer’s data, but “data relating to a consumer that a consumer provides
 4   to a dealer or that a dealer otherwise obtains and that is stored in the dealer’s [DMS],”
 5   along with “[o]ther data that relates to a dealer’s business operations.” A.R.S. § 28-
 6   4651(7). No reasonable reading would suggest that the statute creates a right to access
 7   other dealers’ data, stored in other dealers’ DMS systems.
 8          Critically, “if this general class of offenses can be made constitutionally definite
 9   by a reasonable construction of the statute, this Court is under a duty to give the statute
10   that construction.” United States v. Harriss, 347 U.S. 612, 618 (1954). Even if
11   Plaintiffs could raise a colorable argument that terms such as “fee,” “direct” costs, and
12   “cyber ransom” are vague (and they do not), these terms can be further clarified, once
13   the Law takes effect, through reasonable interpretations by the responsible Arizona
14   agencies and state courts. See Colten v. Kentucky, 407 U.S. 104, 110 (1972)
15   (vagueness doctrine is “not a principle designed to convert into a constitutional
16   dilemma the practical difficulties in drawing criminal statutes”).
17          Because none of the challenged provisions is vague, and because this court
18   cannot properly reach the question, the Court need not consider whether the “vague”
19   provisions are severable. Under Arizona law, however, they are, and “if part of an act
20   is unconstitutional and by eliminating the unconstitutional portion the balance of the act
21   is workable, only that part which is objectionable will be eliminated and the balance left
22   intact.” State v. Watson, 120 Ariz. 441, 453 (1978).
23          None of the purportedly vague provisions meets this standard, and Plaintiffs
24   barely manage such an argument, asserting instead in conclusory fashion (at 21) that the
25   “ambiguities [] are central to the statute as a whole.” The structure of the statute makes
26   clear that this is not the case. For example, the term “cyber ransom” (other than its
27   definition) is used once in a stand-alone prohibition. See A.R.S. § 28-4653(A)(2).
28   Even if the definition of cyber ransom was vague, the ban on cyber ransom could be

                                                 15
     Case 2:19-cv-04849-GMS Document 43 Filed 09/30/19 Page 17 of 25



 1   struck and the rest of the Dealer Data Security Law would remain workable because
 2   nothing else depends on it. Similarly, the term “unreasonable” is used in a single
 3   prohibition at A.R.S. section 28-4653(A)(3)(b). If that term was somehow found to be
 4   unconstitutionally vague, the prohibition could be struck without affecting the rest of
 5   the statute.
 6                  3.     Plaintiffs’ Takings Clause claim is unlikely to succeed.
 7          Plaintiffs argue (at 21-22) that they are likely to succeed is establishing either a
 8   per se or a regulatory taking in violation of the Constitution. Plaintiffs are wrong.
 9          Plaintiffs takings argument simply misreads the Dealer Data Security Law,
10   which does not require CDK or Reynolds to allow any third parties to “access” their
11   proprietary DMSs. See A.R.S. § 28-4653(A); Kesterson Dec. ¶ 22 (discussing API
12   functions). Nor do Plaintiffs have any propriety rights in the protected dealer data that
13   is removed or shared. That data belongs to the dealers. See Stejskal Dec. ¶ 28.
14          Plaintiffs’ physical takings claim fails as a matter of law. A physical taking is a
15   “relatively narrow” category. Cedar Point Nursery v. Shiroma, 923 F.3d 524, 531 (9th
16   Cir. 2019) (citation omitted). Generally, physical takings are limited to the context of
17   real property. Wash. Legal Found. v. Legal Found. of Wash., 271 F.3d 835, 854 (9th
18   Cir. 2001). And even when real property is at issue, a mere access regulation is
19   insufficient to create a physical taking; in particular, a limitation on the “right to
20   exclude” will not effect a physical taking. Cedar Point Nursery, 923 F.3d at 533.
21   Moreover, a DMS’s entire purpose is to hold data for dealers; that dealers can demand
22   that Plaintiffs allow the dealers’ software vendors to access data from or write data to
23   the system through an API is hardly akin to a physical taking of real property.
24          Plaintiffs’ regulatory takings claim also fails because the Dealer Data Security
25   Law is “much more an adjustment of the benefits and burdens of economic life to
26   promote the common good than a physical invasion of property.” Rancho de Calistoga
27   v. City of Calistoga, 800 F.3d 1083, 1091 (9th Cir. 2015) (internal citation and
28   quotation marks omitted). For a regulatory taking to occur, the action must be

                                                   16
     Case 2:19-cv-04849-GMS Document 43 Filed 09/30/19 Page 18 of 25



 1   “functionally equivalent to the classic taking in which the government directly
 2   appropriates private property or ousts the owner.” MHC Financing Ltd. P’ship v. City
 3   of San Rafael, 714 F.3d 1118, 1127 (9th Cir. 2013) (citation omitted). The Law does
 4   not – and is not alleged to – do any such thing; rather, it regulates how Plaintiffs must
 5   interact with their business partners and what they are allowed to charge. This type of
 6   activity is not a regulatory taking. See Rancho de Calistoga, 800 F.3d at 1091-92 (rent
 7   control ordinance is not regulatory taking). While Plaintiffs allege that the value of
 8   their DMS systems will decrease, a “diminution in the value of property, however
 9   serious, is insufficient to demonstrate a taking.” Id. at 1090 (collecting cases where no
10   regulatory taking occurred with diminution of value from 75 to 92.5 percent).
11          Additionally, Plaintiffs improperly rely on case law regarding a per se taking in
12   arguing their regulatory takings claim, in direct contradiction of Supreme Court and
13   Ninth Circuit precedent. See, e.g., Tahoe-Sierra Pres. Council, Inc. v. Tahoe Reg’l
14   Planning Agency, 535 U.S. 302, 323-34 (2002) (“[W]e do not apply our precedent from
15   the physical takings context to regulatory takings claims.”); Rancho de Calistoga, 800
16   F.3d at 1092 (same). This Court cannot rely on Kelo v. City of New London, 545 U.S.
17   649, 477 (2005), regarding the benefit that dealers may receive under the Dealer Data
18   Security Law, as Plaintiffs attempt to do (at 22); there is no “public use” analysis in the
19   regulatory takings context. Rancho de Calistoga, 800 F.3d at 1092 (specifically
20   rejecting the application of language Plaintiffs cite from Kelo to regulatory takings).
21   Rather, this Court’s analysis is properly limited under Penn Central Transportation
22   Company v. New York City, 438 U.S. 104, 127 (1978), to whether it has a “substantial
23   public purpose.”
24          Additionally, although Plaintiffs allege that the Law “provides no
25   compensation,” this is a misreading of the Law. See Compl. ¶ 232. While Plaintiffs
26   may not “[i]mpos[e] any fee,” A.R.S. § 28-4653(A)(3)(a), the term “[f]ee” is expressly
27   defined to exclude “any direct costs incurred by the [DMS provider] in providing
28   protected dealer data access to an authorized integrator or allowing an authorized

                                                 17
     Case 2:19-cv-04849-GMS Document 43 Filed 09/30/19 Page 19 of 25



 1   integrator to write data to a dealer data system.” A.R.S. § 28-4651(5). Just
 2   compensation under the Takings Clause “is to be measured by ‘the market value of the
 3   property at the time of the taking.’” Horne v. Dep’t of Agric., 135 S.Ct. 2419, 2432
 4   (2015) (citation omitted). Thus, “evidence of loss of profits, damage to good will, the
 5   expense of relocation and other such consequential losses are not to be considered.”
 6   United States v. 87.30 Acres of Land, More or Less, in Whitman and Garfield Ctys.,
 7   State of Wash., 430 F.2d 1130, 1132 (9th Cir. 1970). Just compensation is not
 8   “equivalent to ‘full compensation.”’ In re City of Stockton, Cal., 909 F.3d 1256, 1268
 9   (9th Cir. 2018) (citation omitted). Plaintiffs are unlikely to succeed in establishing a
10   violation of the Takings Clause.
11                   4.     Plaintiffs are unlikely to succeed on their First Amendment claim.
12            Finally, Plaintiffs argue (at 22) that the Dealer Data Security Law violates the
13   First Amendment by “compel[ling]” them to “share information” and “writ[e] computer
14   code.”
15            The first argument rests on the false proposition that the Law compels Plaintiffs
16   to share any information with third parties. It does not. The statute requires Plaintiffs
17   to allow dealers to share the dealers’ own data with third parties of the dealers’
18   choosing. Plaintiffs’ sole involvement is in a transmittal role; the dealers store their
19   data in the software they license from Plaintiffs, and Plaintiffs must facilitate the
20   dealers’ transfer of this data to third parties. This sort of “transmittal role” is not
21   “speech” within the meaning of the First Amendment. See European Connections &
22   Tours, Inc. v. Gonzales, 480 F. Supp. 2d 1355, 1370 (N.D. Ga. 2007); Rest. Law Ctr. v.
23   City of New York, 360 F. Supp. 3d 192, 212 (S.D.N.Y. 2019) (holding that “the
24   employers’ mere act of sending a check to an employee’s designated non-profit
25   recipient is not speech” because “they have no discretion as to the recipient of their
26   employees’ donation – they merely follow their employees’ instructions”). Moreover,
27   the requirement that data shared with one business partner be portable to other business
28   partners is a key part of regulatory regimes across industries. See Swire Dec. ¶¶ 75-81.

                                                   18
     Case 2:19-cv-04849-GMS Document 43 Filed 09/30/19 Page 20 of 25



 1          Nor is Plaintiffs’ argument that they will have to design code to comply with the
 2   Dealer Data Security Law sufficient to create a compelled-speech issue under the First
 3   Amendment. Indeed, this claim “trivializes the freedom” protected by the First
 4   Amendment. Rumsfeld v. Forum for Acad. & Institutional Rights, Inc., 547 U.S. 47, 62
 5   (2006). Plaintiffs are for-profit enterprises that, at most, are being asked to modify
 6   commercial software that will only be seen by them. See A.R.S. §§ 28-4654(A)(1)-(2).
 7   There is reason to doubt that functional programming of this sort is even entitled to
 8   traditional speech protections. See, e.g., Universal City Studios, Inc. v. Corley, 273
 9   F.3d 429, 454 (2d Cir. 2001) (source code’s “functional capability is not speech within
10   the meaning of the First Amendment”). “[T]hat this [programming] occurs at some
11   level through expression does not elevate all such conduct to the highest levels of First
12   Amendment protection. Doing so would turn centuries of our law and legal tradition on
13   its head, eviscerating the carefully crafted balance between protecting free speech and
14   permissible government regulation.” United States v. Elcom Ltd., 203 F. Supp. 2d
15   1111, 1128-29 (N.D. Cal. 2002).
16          If any code at issue here has expressive elements that fall within the First
17   Amendment’s protection, Plaintiffs may draft that code however they want. See
18   Kesterson Dec. ¶ 16. The Law would only require the code to have certain
19   functionality, but its “broad requirements” do “not dictate a specific message.” Envtl.
20   Def. Ctr., Inc. v. U.S. EPA, 344 F.3d 832, 849-51 (9th Cir. 2003). And even if there are
21   some expressive elements to the functionality, the Law does not require Plaintiffs to
22   share any code with anyone; the “speech” would not be public and thus not implicate
23   the Constitution. Cf. Full Value Advisors, LLC v. SEC, 633 F.3d 1101, 1108-09 (D.C.
24   Cir. 2011) (“constitutional concerns” with compelled public speech are not triggered
25   when government commission is “only audience”); United States v. Sindel, 53 F.3d
26   874, 878 (8th Cir. 1995) (lesser concern where compelled speech lacks public
27   dissemination).
28          The Dealer Data Security Law regulates conduct. That does not amount to a

                                                 19
     Case 2:19-cv-04849-GMS Document 43 Filed 09/30/19 Page 21 of 25



 1   First Amendment violation for the reasons explained by the Supreme Court in
 2   Rumsfeld, which rejected a First Amendment challenge to the requirement that law
 3   schools host and promote military recruitment even if the schools objected to military
 4   policy. Like in Rumsfeld, “[t]he compelled speech . . . is plainly incidental to [the
 5   Law’s] regulation of conduct.” 547 U.S. at 62. The statute simply requires that a
 6   market product (Plaintiffs’ DMS) has certain functionality (the ability to allow dealers
 7   to access and share their own data). That is conduct, not speech. Id. (“Congress, for
 8   example, can prohibit employers from discriminating in hiring on the basis of race. The
 9   fact that this will require an employer to take down a sign reading ‘White Applicants
10   Only’ hardly means that the law should be analyzed as one regulating the employer’s
11   speech rather than conduct.”).
12            The public “can appreciate the difference between speech [Plaintiffs] sponsor[]”
13   and code Plaintiffs develop “because [they are] legally required to do so.” Id. at 65. It
14   is thus extremely unlikely that anyone could understand Plaintiffs to be expressing any
15   message whatsoever “given both the nature of [their] activity and the factual context
16   and environment in which it was undertaken.” Jacobs v. Clark Cty. Sch. Dist., 526 F.3d
17   419, 438 (9th Cir. 2008) (citation and internal quotation marks omitted). For these
18   reasons, the Law plainly regulates only conduct.
19            Because Plaintiffs mischaracterize the Law as a speech regulation, rather than a
20   conduct regulation, they argue incorrectly that it must survive strict scrutiny. As a
21   conduct regulation that does not burden protected expression, the Law need only
22   “promote[] a substantial government interest that would be achieved less effectively
23   absent the regulation.” Edge v. City of Everett, 929 F.3d 657, 670 (9th Cir. 2019)
24   (quoting Rumsfeld, 547 U.S. at 67). Here, the Dealer Data Security Law will promote
25   Arizona’s interest in consumer protection. See Swire Dec. ¶¶ 25-30; Stejskal Dec. ¶¶
26   47-51.
27            Plaintiffs also argue that the Dealer Data Security Law is underinclusive because
28   it does not cover other entities that similarly provide database systems to market

                                                  20
     Case 2:19-cv-04849-GMS Document 43 Filed 09/30/19 Page 22 of 25



 1   participants that collect dealer data. Plaintiffs cite to Valle Del Sol Inc. v. Whiting, 709
 2   F.3d 808 (9th Cir. 2013), for this point, but the opinion notes that state laws are not
 3   “automatically underinclusive simply because they . . . fail to regulate all forms of [a
 4   communication].” Id. at 824. Nothing in Valle Del Sol suggests that Arizona cannot
 5   regulate one industry without regulating all industries. Moreover, Plaintiffs provide no
 6   evidence that other database systems in other industries are not already subject to
 7   complex regulatory schemes to protect consumer data. See, e.g., Health Info. Tech. for
 8   Econ. and Clinical Health Act, Pub. L. No. 111-5, 123 Stat. 226-27 (2009) (codified in
 9   scattered sections of 42 U.S.C.) (regulating databases with electronic health records
10   used in the medical industry). Indeed, the provisions of the Dealer Data Security Law
11   are strikingly similar to the regulatory regime for consumer health data and financial
12   services firms under federal law. See Swire Dec. ¶¶ 39-51.
13          Thus, far from being underinclusive, the Dealer Data Security Law simply
14   brings DMS providers and protected dealer data into line with cross-industry best
15   practices throughout the country and, indeed, the world. See id. ¶ 90. If Plaintiffs have
16   a First Amendment right to avoid application of standard, cross-industry best practices
17   for protecting consumer data, it would deal a crippling blow to data privacy protections.
18          Plaintiffs are unlikely to succeed in proving a violation of the First Amendment.
19          B.      Plaintiffs Will Not Experience Irreparable Harm.
20          Plaintiffs’ alleged harm is entirely speculative. See Winter v. Nat. Res. Def.
21   Council, Inc., 555 U.S. 7, 22 (2008) (“Issuing a preliminary injunction based only on a
22   possibility of irreparable harm is inconsistent with our characterization of injunctive
23   relief as an extraordinary remedy that may only be awarded upon a clear showing that
24   the plaintiff is entitled to such relief.”). Plaintiffs assert (at 24), in the abstract, that
25   unauthorized third-party access “can” cause data issues and that they “might” not be
26   able to fix such problems. But Plaintiffs have not even attempted to show that the
27   limited access permitted under the Law to STAR-qualified vendors presents a
28   likelihood of concrete injury, let alone irreparable injury. Indeed, such a showing is

                                                    21
     Case 2:19-cv-04849-GMS Document 43 Filed 09/30/19 Page 23 of 25



 1   impossible because the Law will not increase the likelihood of security breaches. See
 2   Kesterson Dec. ¶¶ 7, 37.
 3          Likewise, Plaintiffs’ argument that STAR-qualified vendors might steal data is
 4   unsupported and ignores that vendor access under the Law is limited to the dealer’s
 5   data, not DMS provider data. Plaintiffs’ assertion that the Law prevents providers from
 6   implementing critical security measures is a clear misreading of the Law. See A.R.S. §
 7   28-4653(C). The declaration of Allan Stejskal, who has experiences in high-level
 8   executive positions with several DMS providers, completely undercuts Plaintiffs’
 9   argument that the DMS Law cannot be implemented without causing irreparable harm.
10   See Stejskal Dec. ¶¶ 3-7, 47-58. Similarly, Hoyt Kesterson, who has over fifty years’
11   experience in information technology, concluded that the Dealer Data Security Law
12   “addresses Plaintiffs’ concerns regarding their ability to protect their intellectual
13   property, data systems, and confidential information.” Kesterson Dec. ¶¶ 2, 41.
14          Lacking evidence of actual harm, Plaintiffs attempt to bootstrap the requisite
15   irreparable harm through their First Amendment claim. But even if Plaintiffs had pled
16   such a claim (and they have not), raising a serious First Amendment claim is not
17   enough, by itself, “to tip the hardship scales.” Stormans, Inc. v. Selecky, 586 F.3d 1109,
18   1138 (9th Cir. 2009) (citation omitted). This same reasoning applies equally to
19   Plaintiffs’ Contract Clause claim. To hold otherwise would collapse the other
20   preliminary injunction elements into a finding on the merits.
21
            C.     The Balance of the Equities and Public Interest Do Not Favor
22                 Plaintiffs.
23          The balance of equities favors the State. In contrast to Plaintiff’s speculative

24   harm, the State is certain to suffer irreparable harm. “[A]ny time a State is enjoined by

25   a court from effectuating statutes enacted by representatives of its people, it suffers a

26   form of irreparable injury.” Maryland v. King, 567 U.S. 1301 (2012) (Roberts, C.J., in

27   chambers) (citation omitted); Coal. for Econ. Equity v. Wilson, 122 F.3d 718, 719 (9th

28   Cir. 1997) (“[A] state suffers irreparable injury whenever an enactment of its people or

                                                  22
     Case 2:19-cv-04849-GMS Document 43 Filed 09/30/19 Page 24 of 25



 1   their representatives is enjoined.”). This is particularly so here given the consumer
 2   privacy and antitrust concerns that brought about the DMS Law.
 3          The public interest also counsels against granting preliminary relief. Although
 4   Plaintiffs never voiced a concern about the Law when it was debated in the Arizona
 5   Legislature, in their motion, they now argue that the Law is bad policy. But the
 6   Arizona Legislature has definitively spoken on the public interest by passing the Law
 7   unanimously. Allowing the Law to stay in effect during the short time of trial is thus in
 8   the public interest. See, e.g., Berman v. Parker, 348 U.S. 26, 32 (1954) (“Subject to
 9   specific constitutional limitations, when the legislature has spoken, the public interest
10   has been declared in terms well-nigh conclusive.”); Virginian Ry. Co. v. Sys. Fed’n No.
11   40, 300 U.S. 515, 552 (1937) (holding that legislation “is in itself a declaration of the
12   public interest.”).
13   III.   CONCLUSION.
14          For the foregoing reasons, the State Defendants request that the Court deny
15   Plaintiffs’ Motion for Preliminary Injunction.
16          DATED this 30th day of September, 2019.
17                                             OSBORN MALEDON, P.A.
18
                                               By     s/ Jeffrey B. Molinar
19                                                    Mary O’Grady
                                                      Jeffrey B. Molinar
20                                                    William D. Furnish
                                                      Emma Cone-Roddy
21                                                    2929 North Central Avenue
                                                      21st Floor
22                                                    Phoenix, Arizona 85012-2793
23                                             MARK BRNOVICH,
                                               ATTORNEY GENERAL
24
                                                       Daniel Bergin
25                                                     15 South 15th Avenue
                                                       Phoenix, AZ 85007
26
                                               Attorneys for Defendant John S. Halikowski,
27                                             Director of the Arizona Department of
                                               Transportation
28

                                                 23
     Case 2:19-cv-04849-GMS Document 43 Filed 09/30/19 Page 25 of 25



 1                                    MARK BRNOVICH,
                                      ATTORNEY GENERAL
 2
 3                                    By     s/ Brunn (Beau) W. Roysden III
                                             Brunn (Beau) W. Roysden III
 4                                           Rusty D. Crandell
                                             2005 North Central Avenue
 5                                           Phoenix, AZ 85004
 6                                    Attorneys for Defendant Arizona Attorney
                                      General Mark Brnovich
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        24
